Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mori et al. (US Patent Application Publication 2019/0004614), herein after referred to as Mori.
Regarding independent claim 1, Mori discloses a display control device (figure 1 reference in-vehicle device control unit 102 and paragraph [0079]) comprising: 
processing circuitry
figures 20-21 reference sensor 103 with hand, representing the detection area, depicted over display unit 108 comprising touch operation unit 106), on a basis of a transmitted detection result of an object existing in the detection area (figures 1 and 20-21 reference sensing unit 103 described in paragraph [0080] to detect the distance between the user’s hand and the sensor and paragraph [0081] to detect whether user placed one’s hand at a certain portion or performed a predetermined gesture); 
to change an operational allocation on the touch operation screen when it is determined that the driver's hand exists in the detection area (figures 20-21 and paragraph [0154] describes when the user places one hand over the sensing unit 103 the gesture operation menu 2001 is displayed on the external display unit 109 and can select items corresponding to gesture directions upward, downward, and leftward.); and 
to output allocation information to a Head Up Display when the operational allocation on the touch operation screen is changed (figures 20-21 and paragraph [0154] describes when the user places one hand over the sensing unit 103 the gesture operation menu 2001 is displayed on the external display unit 109. External display unit 109 is described in paragraph [0089] as a head up display (HUD)), the allocation information being to cause the Head Up Display to display a display allocation corresponding to the changed operational allocation (figures 20-21 (i) reference gesture operation menu 2001 displayed when a hand is detected (change in operational allocation) as described in paragraph [0154]).
Regarding claim 2, Mori discloses the display control device of claim 1, wherein the processing circuitry creates the changed operational allocation on the touch operation screen, in a form of two divided allocations (figures 20-21 (i) reference gesture operation menu 2001 depicted with two divided allocations “navigation operation” and “selectable items” (home, set destination, and register location)).
claim 3, Mori discloses the display control device of claim 1, wherein the processing circuitry outputs the allocation information to the Head Up Display (figure 1 reference in-vehicle device control unit 102 outputting to HUD/external display unit 109), the allocation information being to cause the Head Up Display to display the display allocation including two divided allocations (figures 20-21 (i) reference gesture operation menu 2001 depicted with two divided allocations “navigation operation” and “selectable items” (home, set destination, and register location)).
Regarding claim 4, Mori discloses the display control device of claim 1, wherein the detection area is created just above the touch operation screen  (figures 20-21 reference sensor 103 with hand, representing the detection area, depicted over display unit 108 comprising touch operation unit 106).
Regarding claim 5, Mori discloses the display control device of claim 1, wherein the processing circuitry makes it possible to perform a touch operation using the changed operational allocation on the touch operation screen, without changing a display content on a navigation screen (Figure 19 and paragraph [0153] describes the embodiment/state of changing the display content on the touch display 108/106 based on changed operational allocation/user waves one hand in the upward/downward direction. Figure 20 and paragraph [0154] describes the embodiment/state of changing the external display 109 (not the touch display 108/106) based on changed operational allocation/user waves one hand in the upward/downward direction.).
Regarding claim 7, Mori discloses the display control device of claim 1, wherein, when the driver has to perform a steering wheel operation and it is determined that the driver's hand exists in the detection area, the processing circuitry outputs to the Head Up Display, warning information for causing the figure 15a and paragraphs [0134]-[0135] wherein when the driving load is medium or higher hand gestures cannot be performed and a warning sound or message is output if a user’s hand placement is detected in this state (the state of performing a gesture such as shown in figure 20)).
Regarding claim 8, Mori discloses the display control device of claim 1, wherein, when the driver's hand performs a touch operation using the changed operational allocation on the touch operation screen, the processing circuitry outputs to the Head Up Display, linkage information for causing the Head Up Display to display an indication linked with a movement of the driver's hand (figure 24 reference user performing a touch operation of wave hand upward wherein HUD 109 is caused to display an indication linked with a movement of the driver’s hand (display only selected item for a given period of time 2401 (register location))).
Regarding claim 9, Mori discloses the display control device of claim 1, wherein the processing circuitry outputs to the Head Up Display, additional display information for causing the Head Up Display to additionally display a road-information display allocation that is matched with a next steering wheel operation by the driver (figure 24 reference image 2401 such that thereafter the wave hand upward gesture the HUD 109 display is returned to screen before operation depicting a next steering wheel operation by the driver of block 1 intersection).
Regarding claim 10, Mori discloses the display control device of claim 1, wherein the processing circuitry outputs to the Head Up Display, button display information for causing the Head Up Display to display a command switch button, the command switch button making it possible to switch to displaying one or more command operation buttons corresponding to another operational figures 20-21 reference gesture operation menu depicting three command switch buttons: register location, home, and set destination corresponding to another operational allocation).
Regarding claim 11, Mori discloses a display control system comprising: 
the display control device of claim 1 (figure 1 reference 101 in-vehicle device comprising in-vehicle device control unit 102); 
a navigation device provided with a touch panel having the touch operation screen (figure 20 reference display 108 comprising touch operation screen 106 and depicted in the figure to comprise navigation); and 
the Head Up Display to display the display allocation corresponding to the operational allocation on the touch operation screen (figures 20-21 and paragraph [0154] describes when the user places one hand over the sensing unit 103 (arranged over the touch operation screen) the gesture operation menu 2001 is displayed on the external display unit 109. External display unit 109 is described in paragraph [0089] as a head up display (HUD)).
Regarding independent claim 12, Mori discloses a display control method (abstract) comprising: 
determining whether or not a driver's hand exists in a detection area created in front of a touch operation screen (figures 20-21 reference sensor 103 with hand, representing the detection area, depicted over display unit 108 comprising touch operation unit 106), on a basis of a transmitted detection result of an object existing in the detection area (figures 1 and 20-21 reference sensing unit 103 described in paragraph [0080] to detect the distance between the user’s hand and the sensor and paragraph [0081] to detect whether user placed one’s hand at a certain portion or performed a predetermined gesture); 
figures 20-21 and paragraph [0154] describes when the user places one hand over the sensing unit 103 the gesture operation menu 2001 is displayed on the external display unit 109 and can select items corresponding to gesture directions upward, downward, and leftward.); and 
outputting allocation information to a Head Up Display when the operational allocation on the touch operation screen is changed figures 20-21 and paragraph [0154] describes when the user places one hand over the sensing unit 103 the gesture operation menu 2001 is displayed on the external display unit 109. External display unit 109 is described in paragraph [0089] as a head up display (HUD)), the allocation information being to cause the Head Up Display to display a display allocation corresponding to the changed operational allocation (figures 20-21 (i) reference gesture operation menu 2001 displayed when a hand is detected (change in operational allocation) as described in paragraph [0154]).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Yamashita et al. (US Patent Application Publication 2015/0234536), herein after referred to as Yamashita.
claim 6, Mori discloses the display control device of claim 5.
However, Mori does not specifically disclose wherein, when having received a determination result indicating that the driver's hand and a hand of a passenger-seat occupant both exist, the processing circuitry prioritizes the operational allocation which the driver's hand is going to use to perform a touch operation.
Yamashita discloses wherein, when having received a determination result indicating that the driver's hand and a hand of a passenger-seat occupant both exist, the processing circuitry prioritizes the operational allocation which the driver's hand is going to use to perform a touch operation (paragraph [0094] reference if the driver 50 and the passenger 51 (figure 2) are stretching out their hands 41 and 46 over the central operation unit 17 to operate the central operation unit 17 at the same time, an operation by the driver 50 may be assigned priority).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mori’s sensor detection with the known technique of sensing both driver and passenger inputs while prioritizing driver inputs over passenger inputs yielding the predictable results of controlling input in accordance with posture without reduction in safety as disclosed by Yamashita (paragraph [0012]).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622